DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states the “method of claim 11”.  Claim 12 is a product not a method.  Therefore it is unclear what applicant is referring too.  In interpreting the instant claim, it is assumed that “method” is a typographical error and should be “nanocomposite material”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 6-8 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0206905 (herein Buriak).
As to claims 1 and 6, Buriak discloses a composition that forms a pattern with nanostructures (nanocomposite, see abstract, paragraph 7 and examples) having block copolymers (organic, see paragraph 7) and metallic nanostructures (inorganic, see paragraph 19). The composition comprises a block copolymer with a first polymer and a second polymer attached to it (by definition, see paragraph 90 describing it as an A-B diblock copolymer, wherein A is one block and B is the other).  The block copolymer forms two domains (microdomains, see paragraph 51, 57 and figures).  The first polymer comprises a functional group that is absent from the second.  See paragraph 51.  The functional group bind to the metal ions (paragraph 51).  Specifically the block is PMMA that selectively binds the metal nanoparticles (paragraph 32).  Again the second block has no functional groups, therefore does not bind the metal oxide (paragraph 57).  
As to claims 2 and 7, the functional group is PMMA (carbonyl, paragraph 32 and 89 and examples) or vinylpyridine (pyridine, paragraph 89 and examples)
As to claims 3 and 8, the term metal oxides is utilized (paragraph 57) suggesting that multiple metal oxides are bound to each other.  Further, see the figures where it is evident that multiple metal oxides are bound.  Thus, a first metal oxide is selectively bound to a second.
As to claim 5 and 10, the first polymer is an electron conducting polymer that provides structural support to a separation membrane of a battery.  See paragraph 104, 
As to claim 11, the configuration is a plurality of cylinders.  See paragraph 132137, 143, and figures.

Claims 1-3, 6-8 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. Adv. Mater. 2009, 21, 2763-2766 published April 14, 2009 (herein Wang).
As to claims 1-2 and 6-7, Wang a composite with organic features (plurality of ordered ZnO rods, a metal oxide, thus a nanocomposite) with patterned nanostructures (e.g. nanospheres, nanorods, nanocyclinders) within a block copolymer.  See pages 2763-2764.  A block copolymer scaffold (substrate/film) is provided.  See examples and pages 2763-2764.  Zinc oxide (metal oxide, inorganic) is formed in the block.  See pages 2764-2766.  The block copolymer is PS-b-P2VP, which has pyridyl (pyridine functional group) in the first block (right column last paragraph page 2763) that binds the metal oxide.  The polystyrene block does not comprise the functional group, thus does not bind the metal oxide.  
The pyridine block (P2VP), which binds or coordinates to the precursors.  See page 2765.  Also note page 2765 stating "diffusion of the precursors through the polymeric scaffold and deposition of ZnO on the walls of the internal mesopores.”  See page 2765.  In other words, given that the P2VP nitrogen is within the first polymer domain and the precursors bind to the first polymer domain, it is reasonable to take the position that the inorganic features are within the first polymer domain.  
As to claims 3 and 8, the nanorods comprise various inorganic oxides (first paragraph of first page).  Thus, would comprise a first metal oxide bound to a second, etc.
As to claim 13, a plurality of metal cylinders are formed and are infiltrated.  See page 2763.  The cylinders are for semiconductors (page 2763) and electrical applications.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. Adv. Mater. 2009, 21, 2763-2766 published April 14, 2009 (herein Wang) in view of US 2005/0082543 (herein Alizadeh) and/or US 2006/0231525 (herein Asakawa)
.The discussion with respect to Wang set-forth above is incorporated herein by reference.
As to claim 12, Wang is silent on field emitters.
Alizadeh teaches similar block copolymer patterns.  See paragraph 24, figure 7 and examples. Alizadeh teaches that the composites are suitable for field emitters.  See paragraph 77.  Further, Asakawa teaches similar block copolymer patterns.  See paragraph 539, abstract and examples.  Asakawa teaches that the composites are suitable as field emitters.  See paragraph 182.
It would have been obvious at the time of the invention to have modified the material of Wang for use as a field emitter as suggested by Alizadeh and Asakawa because one would want to utilize similar materials for their suitable fields and intended purposes.  

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0206905 (herein Buriak) in view of US 2005/0082543 (herein Alizadeh) and/or US 2006/0231525 (herein Asakawa)
.The discussion with respect to Wang set-forth above is incorporated herein by reference.
As to claim 12, Buriak is silent on field emitters.
Alizadeh teaches similar block copolymer patterns.  See paragraph 24, figure 7 and examples. Alizadeh teaches that the composites are suitable for field emitters.  See paragraph 77.  Further, Asakawa teaches similar block copolymer patterns.  See paragraph 539, abstract and examples.  Asakawa teaches that the composites are suitable as field emitters.  See paragraph 182.
It would have been obvious at the time of the invention to have modified the material of Wang for use as a field emitter as suggested by Alizadeh and Asakawa because one would want to utilize similar materials for their suitable fields and intended purposes.  

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK S KAUCHER/Primary Examiner, Art Unit 1764